Prescott, J.,
delivered the opinion of the Court.
These are- two applications for the leave to appeal to this Court by John C. Walker. One is from a denial of a request for a writ of habeas corpus by Judge Cullen in the Baltimore City Court; the other from a denial of a petition for a writ of mandamus by Judge Carter in the same court. The petition in the latter was, as stated, for a “writ of mandamus,” but, in substance and reality, was a request for a writ of habeas corpus. It was docketed in the court below as a habeas corpus proceeding, and we think it will prejudice no rights of the defendant by considering it as such here.
The petitioner was convicted of burglary by a jury in the Criminal Court of Baltimore on October 14, 1955, and sentenced by Judge Tucker to three years’ confinement in the House of Correction. Since then he has filed numerous requests for writs of habeas corpus, two of which have pre*625viously resulted in applications for leave to appeal to this Court. Walker v. Warden, 209 Md. 654, 121 A. 2d 714; Walker v. Warden, 210 Md. 654, 123 A. 2d 447. All of the complaints now raised were considered and rejected by this Court in the former applications to appeal; so the application will be denied. Medley v. Warden, 211 Md. 618, 125 A. 2d 670.

Applications denied, with costs.